Mr. Chief Justice Shepard
delivered the opinion of the-Court:
Writs of error to the police court are not granted to review-formal defects in pleading merely; and if any such there are in this case, they are waived by the statement of facts which it-was stipulated the court should render its judgment upon. District of Columbia v. Lee, 35 App. D. C. 341-343, 21 Ann. Cas. 973.
The entire part of the Potomac river between the District and Virginia shores is a part of the District of Columbia, and as such is subject to all local legislation and police regulations,, unless the intent appears to exclude it therefrom. Smoot v. District of Columbia, 23 App. D. C. 266-271. That the vessel on which the acts claimed to be unlawful were committed may have been engaged in interstate commerce is of no weight in this determination, because the power of Congress in the District of Columbia is plenary and extends to all commerce-*384-of whatsoever nature that may be carried on within its boundaries. Hyde v. Southern R. Co. 31 App. D. C. 466-470.
The act of March 3, 1893 (27 Stat. at L. 563, chap. 204), to regulate the sale of intoxicating liquors in the District of Columbia prohibits all sales therein except as provided in said act. Another act expressly prohibits all sales of liquor within one mile of Soldiers Home in said District. An amendment May 11, 1894, prohibits all sales of liquor within certain distances of schools and houses of religious worship. (28 Stat. at L. 76, chap. 73.) An excise board is created and charged with -the duty of issuing licenses for the sale of liquors in conformity with the provisions of the law, as well as with the execution of the law. Consent of adjacent property owners is a condition precedent to the issue of licenses in certain parts of the city. Subject to the conditions mentioned, the excise board may issue licenses, and all sales without license, and those within prohibited limits, are punishable. We observe nothing in the provisions of the statute to indicate the exclusion of its operation in that part of the District which is embraced in the Potomac river. Whether the excise board may issue licenses for the sale of licuor on the river is not a question necessary to be determined -'in this case. Whether it had the power is immaterial. The fact that it refused a license for want of legal authority, or for .any other reason, could not justify the sale without license. The excise board had no lawful authority to issue a license to sell or peddle intoxicating liquors in the public streets and squares of the District, nor is such a sale prohibited-; but such sales therein would nevertheless be punishable as violations of the law, for reasons that apply equally to the public water highway.
There was no error in the judgment of the police court, and it is affirmed. 'Affirmed.